Title: From George Washington to John Adams, 17 June 1798
From: Washington, George
To: Adams, John

 

Dear Sir,
Mount Vernon 17th June 1798.

I have heard with much pleasure, that you contemplate a visit to the City designated for the permanent Seat of the Government of the U. States, in the course of the Summer, or early in autumn.
It is unnecessary, I hope, for me in that event, to express the satisfaction it would give Mrs Washington & me to see Mrs Adams, yourself & Company in the shade of our Vine & Fig tree; but I shall request that while you remain in these parts, that you would make Mount Vernon your Head Quarters. It is but about 17 Miles by land, and less by Water from the Federal City; and only half that distance from Alexandria, which is on the direct rout between them.
I pray you to believe that, no one has read the various approbatory Addresses, which have been presented to you, with more heart-felt satisfaction than I have done; nor are there any who more sincerely wish that your Administration of the Government may be easy, happy and honorable to yourself, & prosperous for the Country.
Present, if you please, the best respects of Mrs Washington, Miss Custis and myself to Mrs Adams & Miss Smith, accept them yourself, and be assured of the high esteem & regard with which I have the honor to be Dear Sir Your most Obedient and Very Humble Servant

Go: Washington

